IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-46,058-03 & WR-46,058-04 


EX PARTE KARL EUGENE CHAMBERLAIN




SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS, 
 APPLICATION FOR WRIT OF PROHIBITION, AND 
MOTION FOR STAY OF EXECUTION
IN CAUSE NO. W96-48383 FROM THE

291ST DISTRICT COURT OF DALLAS COUNTY



Per Curiam. Price and Holcomb, JJ., dissent.
ORDER


	We have before us  an application for writ of habeas corpus, a motion for leave to file
a writ of prohibition, and a motion to stay execution.  Applicant/relator asserts his execution
will violate his Eighth Amendment right against cruel and unusual punishment.
	Applicant was convicted of capital murder in May, 1997.  We affirmed the conviction
and sentence on direct appeal.  Chamberlain v. State, 998 S.W.2d 230 (Tex. Crim. App.
1999).  On November 30, 1999, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Chamberlain, WR-46,058-01
(Tex. Crim. App. September 13, 2000).  Applicant moved to reopen his initial application,
but his motion was denied without written order on November 21, 2007.  Applicant then filed
a Suggestion that the Court Reconsider Motion to Reopen on its own Initiative, and on May
13, 2008, we denied his suggestion to reconsider his initial application.  Applicant filed a
subsequent application on May 19, 2008.  We dismissed the application as an abuse of the
writ.  Ex parte Chamberlain, WR-46,058-02 (Tex. Crim. App. June 2, 2008).  Applicant 
now claims that the chemicals used by Texas during execution by lethal injection would
violate his Eighth Amendment right against cruel and unusual punishment.
	We have reviewed applicant's subsequent application and find that it should be
dismissed.  See Ex parte Alba, AP-75,510  (Tex.Crim.App. June 9, 2008).  We have reviewed
the application for writ of prohibition and leave to file is denied. See Ex parte Chi, AP-75,931  (Tex.Crim.App. June 9, 2008).  Applicant's motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 9TH DAY OF JUNE, 2008.
Do Not Publish